May I at the outset congratulate
Ambassador Insanally on his unanimous election as
President of the General Assembly at its forty-eighth session.
His long and rich experience makes him suitably qualified
to preside over this session. I can assure him that he will
enjoy the full support and cooperation of my delegation in
carrying out his mission.
I should also like to take this opportunity to extend to
his predecessor, His Excellency Mr. Stoyan Ganev of
Bulgaria, my heartfelt congratulations on the efficient
manner in which he presided over the General Assembly at
its forty-seventh session.
Let me also take this opportunity to pay a special
tribute, once again, to our Secretary-General, His Excellency
Mr. Boutros Boutros-Ghali, for the high quality of leadership
he is providing to our Organization.
It is encouraging to note the growing membership of
the United Nations each year. It is, in the words of the
Secretary-General, an explosion in United Nations member-
ship. I should like to extend, on behalf of the Gambia and
on my own behalf, sincere congratulations to Eritrea, the
Principality of Andorra and the Principality of Monaco on
their admission as Members of the United Nations. It is our
fervent hope that they will not only be able to realize their
national aspirations but also contribute to the positive
fulfilment of mankind’s hope for a better world.
It was with deep shock and sorrow that we learned of
the devastating earthquake in parts of India. In this
connection, I should like to convey the heartfelt condolences
of the Government of the Gambia to the Government of
India and the members of the bereaved families on the
occasion of this catastrophe. We also commend the laudable
efforts of the Government of India in coping with this
massive disaster.
We are meeting this year against the background of
renewed hope, following the significant developments in the
Middle East and South Africa. Until recently, the Middle -
East crisis and the situation in South Africa posed a real
threat to international peace and security. Today, however,
it can be said with a high degree of certainty that in both
cases the peace process is irreversible.
The other notable event of major international
significance has been the World Conference on Human
Rights held in Vienna last June. Coming soon after the end
of the cold war and 25 years after the first International
Conference on Human Rights, this year’s World Conference
16 General Assembly - Forty-eighth session
on Human Rights reflected the hopes and aspirations of
teeming millions of human beings seeking new solutions,
readjustments, changes and improvements to their conditions.
In many ways, the World Conference on Human Rights
symbolized the end of one era and the beginning of a new
one with regard to the promotion and consolidation of a
strong human-rights culture world-wide.
For us in the Gambia, the convening of the World
Conference on Human Rights was a refreshing experience,
given our long-established tradition in the protection and
promotion of human rights. The Conference enabled us to
strengthen our resolve to continue to uphold these much-
cherished values.
In reviewing the outcome of the World Conference on
Human Rights, my delegation is pleased with the adoption
of the Vienna Declaration and Programme of Action, which
will serve as a human-rights blueprint for the next century.
I would urge the Assembly to consider and approve the
document. We regret, however, the failure of the
Conference to agree on the setting up of the office of high
commissioner for human rights. My Government continues
to give its strong support to this proposal, as we are
convinced that the office, if created, would facilitate greater
coordination of United Nations efforts and provide a more
prompt and effective response to critical cases of gross
violations.
The issue of human rights, however, needs to be
addressed fully in all its composite parts. Political and civil
rights go hand in hand with economic, social and cultural
rights. Such problems as poverty, hunger, and illiteracy that
have characterized developing countries constitute a serious
threat to stability and respect for political rights in these
countries. As my President, Sir Dawda Jawara stated at the
Conference in Vienna in respect of political rights and the
right to development,
"We need to remind ourselves of the indivisibility and
the interdependence of both rights and the necessity of
giving equal attention and urgent consideration to both".
It is saddening to note that at a time when such
internationally recognized values as democracy, human rights
and rule of law are becoming the order of the day almost
everywhere, some seemingly intractable conflicts in other
parts of the world threaten to turn back the hands of time.
The situation in Somalia, which appeared to have
improved only about a year ago, has suddenly deteriorated,
generating cause for serious concern. My delegation is
particularly alarmed by the dramatic turn of events resulting
in the deaths of some members of the United Nations peace-
keeping force and also of some Somalis. To the families of
all these fallen servicemen and those of other innocent
victims of the Somali conflict, we extend our heartfelt
condolences. We very much regret these unfortunate
incidents, but they should, no matter how tragic, neither
dampen the enthusiasm nor weaken the resolve of the
international community to assist the Somalis in their search
for lasting peace and stability. Let us not forget now, in the
heat of the moment, the very positive achievements of the
intervention, which has made it possible to distribute food
among a population that was suffering from one of the most
horrendous forms of famine.
In the present circumstances the need for general and
complete disarmament of all factions cannot be
overemphasized, and this must be pursued with renewed
vigour. I should like to appeal to the United Nations and, in
particular, to the United States of America and all those
other countries that have agreed to send troops to Somalia to
continue their assistance so that peace and security can
return to this troubled land.
We call on all the parties to the conflict to cooperate
fully, to respect all the relevant Security Council resolutions
and to implement without any further delay the Addis Ababa
accord aimed at achieving national reconciliation.
The situation in Bosnia and Herzegovina also
constitutes a major preoccupation of the international
community. Recent efforts to establish a credible and lasting
peace in the country have yet to bear fruit. The failure, so
far, to resolve the conflict and the persistent disregard of
Security Council resolutions - in particular, resolution 713 (1991) -
make the situation even more desperate. The Gambia
deplores the continued Serbian aggression against the
Republic of Bosnia and Herzegovina. It deplores the
acquisition of territory by force, by means of the heinous
practice of "ethnic cleansing" and other war crimes. My
delegation is firmly of the view that if the international
community is unwilling or unable to protect the defenceless
Muslim population against Serbian aggression, it must be
given the opportunity to defend itself in accordance with
Article 51 of the United Nations Charter, which recognizes
that peoples must be able to exercise their right of
self-defence. We welcome the establishment of an
international war crimes tribunal as a fitting response to the
atrocities perpetrated in Bosnia and Herzegovina.
In Angola, the fighting continues with unprecedented
intensity and ferocity. We condemn the naked and brutal
Forty-eighth session - 6 October l993 17
aggression by UNITA against the Government and people of
Angola. The people of Angola, through the democratic
process - whose principles are the very ones we have been
proclaiming in this Hall - have given their verdict. Their
decision must be respected, and the international community
should provide all necessary support for action against any
force that seeks to disregard or overturn it. We therefore
welcome the recent decision of the Security Council to
impose sanctions on UNITA.
This year - 1993 - has not been one just of conflict,
turmoil and bloodshed. Very notable successes have been
achieved in mankind’s search for peace, and these augur
well for the future.
With the conclusion of the Cotonou Peace Accord and
the installation of a five-man Council of State to lead Liberia
to democratic elections after six months, there is renewed
hope of a peaceful and lasting solution to the Liberian
conflict. We welcome the contribution of the Government
of the United States of America to the United Nations Trust
Fund, and we call on all other donor countries to contribute
similarly so that additional peace-keeping forces may be
speedily deployed in Liberia to ensure full implementation
of the Economic Community of West African States
(ECOWAS) peace agreement.
With respect to South Africa, there are now clear
indications that the peace process is on track and that change
is irreversible. My delegation welcomes the agreement
reached in the multi-party negotiating forum to set up a
Transitional Executive Council, following agreement on the
date of the first non-racial, democratic elections.
In this connection, we fully support the recent appeal of
the President of the African National Congress (ANC),
Mr. Nelson Mandela, that sanctions be lifted. The removal
of sanctions would send to all parties a strong, positive
signal that the rest of the international community will not
be found wanting in support and encouragement for the
difficult transition to a non-racial and democratic society.
However, we regret the recurrence of violence, which, if it
is not addressed satisfactorily, may have serious
repercussions for the transitional arrangements. We
therefore call on the South African authorities to redouble
their efforts to stem the rising tide of political violence.
The recent breakthrough in the Middle East talks,
evidenced by the deal between Israel and the Palestine
Liberation Organization (PLO) granting limited autonomy to
the Palestinians in Gaza and in the city of Jericho, is a most
welcome development. It constitutes a major step in the
quest for a just and lasting peace in the Middle East. We
extend our heartfelt congratulations to those in the leadership
of the two parties for their courage and foresight in making
even this limited success possible in a land often
characterized by hate, mistrust and destruction. It is true
that much remains to be done, but we are optimistic that the
momentum generated by the Israeli-PLO agreement will be
sustained and expanded to enable all parties to the conflict
to strengthen their resolve in the search for a comprehensive
and durable solution in accordance with Security Council
resolutions 242 (1967) and 338 (1973).
While the recent developments between Israel and its
Arab neighbours provide ground for much optimism, the
situation between Kuwait and Iraq has failed to register
similar progress. I call on the Government of Iraq to
comply fully with United Nations resolutions and, in
particular, to ensure the early release of Kuwaiti and other
prisoners.
We have followed with keen interest the successful
conduct by the United Nations of elections in Cambodia.
We congratulate the Secretary-General and his staff, as well
as all the countries that helped to bring stability back to
Cambodia. We hope that the lessons of this exercise will be
consolidated and will be applied to other trouble spots that
may require the assistance of the United Nations.
The threat to world peace and stability emanates not
only from armed conflicts but also from socio-economic
factors. The global economic recession has led to worsening
economic and social problems. Among the pressing
economic difficulties that continue to face the developing
countries is the problem of external debt servicing, which is
one of the major obstacles to development. In sub-Saharan
Africa, the debt stock has increased to $185 billion -
equivalent to 110 per cent of that region’s gross domestic
product. As of today, one third of Africa’s total export
earning is paid to the developed countries in the North to
service its debts. This situation cannot be allowed to
continue. More than ever before, there is a need for a
concerted and innovative international effort to find a
permanent solution to the problem. It is our view that the
international community - particularly the industrialized
countries - has not given this problem the level of attention
it deserves.
While Africa’s indebtedness has continued unabated, its
production output, in both agriculture and industry, has
continued to decline. The combined negative effect is
aggravated by serious inflation, which has contributed to a
steep decline in domestic savings and investment.
18 General Assembly - Forty-eighth session
The international community’s commitment to
sustainable development in Africa can best be enhanced by
encouraging increased direct foreign investment, as well as
an increased international transfer of financial resources to
the region. This is crucial to any long-term improvement in
Africa’s economic situation.
I should add that the removal of unfair trade practices
would go a long way towards eliminating the need for aid.
This is why we are anxious to see an early conclusion of the
Uruguay Round, which we hope will address the thorny
issue of market access, as this is of major concern to
developing countries.
Finally on this issue we call on the United Nations to
provide the necessary support for the successful implementation of the United Nations New Agenda for the Development
of Africa in the 1990s and the work of the United Nations
Inter-Agency Task Force on African Economic Recovery
and Development.
We welcome the initiative of the Japanese Government
in convening the Tokyo International Conference on African
Development and hope it will contribute to the mobilization
of financial and technological resources much needed to
ensure Africa’s development.
In translating the spirit of Rio de Janeiro into action,
the Gambia has already launched its Environmental Action
Plan in order to address the serious environmental problems
facing the country. Coming from a Sahelian country we
remain particularly concerned about the continuous threat
posed by drought and human actions to our fragile
ecosystem. We welcome the setting up of the
Intergovernmental Negotiating Committee and the
commencement of the negotiation process for the drawing up
of an international convention to combat drought and
desertification particularly in Africa. The Gambia will
continue to give full support to this Committee.
The success of our efforts to implement Agenda 21 and
other programmes approved in Rio and adopted by the
General Assembly will depend to a very large extent on the
availability of funds and the commitment of our partners to
share resources and encourage technology transfer to forge
a truly global partnership between developed and developing
countries in sustainable development.
In this connection we share the view that the Global
Environment Facility (GEF) should be restructured to allow
for the increased participation of developing countries in all
its activities as well as for inclusion of desertification as one
of the areas eligible for GEF funding. It is hoped that in
phase II of the GEF there will be an expanded financial base
to allow for greater and more rational disbursements.
It has now become established practice to convene
summit meetings on issues of major concern to humanity.
These summits provide an opportunity to arrive at a
collective decision at the highest level on ways and means
of resolving these difficulties. It is in this light that we
welcome the World Conference on Population and
Development and the World Summit for Social Development
to be convened in 1995.
As we move closer to the end of this century, so is the
United Nations moving closer to its fiftieth anniversary,
signalling the maturity of our thoughts and the wisdom of
our actions in seeking global peace and security. As the
primary role of the United Nations is the maintenance of
world peace and security, it becomes imperative in this
post-cold-war era to prepare the world body to carry out its
mandate as stipulated in its Charter, taking into account the
prevailing international political climate.
In this connection my delegation notes with keen
interest the restructuring and revitalization of the United
Nations. We welcome efforts to streamline and rationalize
the work of the General Assembly at the level of both the
plenary Assembly and the Main Committees. These efforts,
it is hoped, will strengthen the decision-making role of the
General Assembly and enhance its effectiveness and
efficiency as the largest and most important organ of the
United Nations system. Furthermore, the relationship
between the General Assembly and the Security Council
should be redefined and better coordinated.
As regards the reorganization of the Security Council,
efforts should be made to ensure transparency in its work
and activities. The Gambia would support any proposals for
the reorganization of the Security Council on the basis of
equitable geographical representation.
I wish to conclude by again expressing our faith in the
capacity of the United Nations, strengthened in its authority
and credibility, to face the many challenges that lie ahead.
